Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s remarks with regard to the IDS have been noted. As to Applicant’s statement found on page 16 of the response, a translation of a patent document or a translation of an abstract of a patent document or an abstract of a patent document does not constitute a foreign patent document thus, shall not be listed as a foreign patent document. As stated in the Office action of 09/15/2021 the information referred to within each English translation abstract that has been provided has been considered a statement as to the relevance of the respective documents matching the English translation abstracts. The portions of the IDS filed 02/25/2021 that have been lined through appear as duplicates of portions that have been acknowledged as reviewed by the examiner. Indeed, the portions that have been initialed are those portions listing an English abstract under the “relevant passages” column thus acknowledging Applicant’s submission of the appropriate statement of relevance.   

Drawings
The replacement drawing sheets received on February 15, 2022 have been entered entered.
1)	The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘2’, (para [0109]). Perhaps, reference character ‘2’ in para [0109] should be --22--?
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ’33.5’, (in Fig. 14).  
3)	The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(4) because reference character “33.1” has been used, (see Fig. 14), to designate both a “foundation plate” and a “bolt”, (“aperture”?), or “column plate”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR § 1.74 because of the following: reference character ’31.1’ has been used to denote both “apertures” and “foundation plate”, (para [0091]). 
The disclosure is objected to under 37 CFR § 1.74 because of the following: reference character ‘36’ has been used to denote both “steel rods”, (para [0091]), and “flanges”/“lower lips”, (para [0082]). Perhaps, reference character ‘36’ in para [0091] should be --26--?    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 to Okuda et al.
Do et al. discloses, Figs. 1-5 for example, a method of making a prefabricated deck unit, the method comprising:
providing a formwork mould;
positioning a first reinforcing mesh unit within the formwork mould;
positioning a plurality of interspaced spheroidal void formers on the first reinforcing mesh unit, a body of each void former 
positioning a second reinforcing mesh unit such that the second reinforcing mesh unit rests or is attached to the plurality of spheroidal void formers; and
pouring a composite material into the formwork mould comprising the first and second reinforcing mesh units and the plurality of spheroidal void formers 
Do et al.  does not appear to specifically set forth a void former “comprising a waist defining a radially extending interstitial gap.”
However, Okuda et al. teaches application and utilization of a void former comprising a waist defining a radially extending interstitial gap as at 11 or at 15, (see particularly, 11 of Figs. 1 and 2).
Therefore, to have provided the void former of Do et al. with a void former comprising a waist defining a radially extending interstitial gap, thus allowing securement of concrete, (i.e., such that a portion of the composite material is received within the interstitial gap defined by the cinched waist of the void formers), and/or adsorbing of air bubbles, would have been obvious to one having ordinary skill in the art as taught by Okuda et al.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 A to Okuda et al. as applied to claim 12 above, and further in view of Yonkers 2,970,388.
Yonkers teaches application and utilization of a ferrule 31, 66 with magnet 32, 65 to attach articles one to another. Therefore, to have provided the modified deck unit of Do et al. with a ferrule and magnet to attach the reinforcing mesh to the mold, thus allowing the desired securement and spacing of the mesh to the mold, would have been obvious to one having ordinary skill in the art as taught by Yonkers.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of JP 2007009670 A to Okuda et al. as applied to claim 12 above, and further in view of GB 1,241,179 to Babu.
Babu teaches casting composite material ‘C’ into the formwork mould 2/3 from a substantially central position relative to the deck unit, (e.g., Fig. 1c).
. Therefore, to have formed the modified deck unit of Do et al. as by casting composite material into the formwork mould from a substantially central position relative to the deck unit the mold, thus allowing the desired even flow of concrete along with stability of the void former(s) within the deck unit, would have been obvious to one having ordinary skill in the art as taught by Babu.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007009670 to Okuda et al. in view of WO 2015/182818 to Choi et al.
Okuda et al. discloses a spheroidal void former for a deck unit, the spheroidal void former comprising:
a spheroidal body,

wherein the body of the void former is cinched at the waist as at 11 or 15, (see particularly, 11 of Figs. 1 and 2).
Okuda et al. does not appear to specifically set forth a void former having at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm. 
However, Choi et al. discloses application and utilization of a void former having at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm. 
Therefore, to have provided the Okuda et al. void former with at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm, thus allowing secure engagement with the reinforcing mesh, would have been obvious to one having ordinary skill in the art as taught by Choi et al.

Claims 1, 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al.
As to claims 1 and 18, Do et al. discloses, Figs. 1-5 for example, a prefabricated deck unit for a building system, the deck unit including:
a reinforcing framework, (Fig. 2), encased in a composite material, the reinforcing framework comprising:
a first metal mesh unit 120, 110
a plurality of interspaced spheroidal void formers 130 attached to or in intimate contact with the first mesh unit, and
a second mesh unit 110, 120 resting upon, or attached to, the spheroidal void formers,
wherein 

Do et al. does not appear to specifically set forth “the framework defines at least one terminal channel on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit to a further structural element of the building system” nor does Do et al. does not appear to specifically set forth a body of each void former comprises a waist defining a radially extending interstitial gap for receiving a portion of the composite material. 
However, Taguchi discloses Figs. 3, 5, 7, 12, 16 and 19 for example, wherein the framework defines at least one terminal channel 40 on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit to a further structural element of the building system. Meanwhile, Okuda et al. teaches application and utilization of a void former comprising a waist defining a radially extending interstitial gap as at 11 or at 15, (see particularly, 11 of Figs. 1 and 2).
Therefore, to have provided the deck unit of Do et al. with at least one terminal channel 40 on at least one end of the deck unit, the terminal channel being shaped and dimensioned to snugly receive an elongate connecting rod for connecting the deck unit to a further structural element of the building system, thus assuring a secure connection between building components, as well as to have provided the deck unit of Do et al. with a void former comprising a waist defining a radially extending interstitial gap, thus allowing securement of concrete, (i.e., such that a portion of the composite material is received within the interstitial gap defined by the cinched waist of the void formers), and/or adsorbing of air bubbles would have been obvious to one having ordinary skill in the art as taught by Taguchi in view of Okuda et al.
8. A plurality of spacer chairs is at 151 of Do et al. 
As to claim 18, Do et al. as modified is used in a building structure. Using multiples of the deck units is obvious for making a whole building particularly, a multistory building.
As to claims 19 and 20, Taguchi teaches, along with one terminal channel 40 on at least one end of the deck unit a method of positioning at least one elongate connecting rod 30 within the at least one terminal channel 40 of the prefabricated deck unit; and connecting the at least one connecting rod to a further structural element of the building system while also inserting a composite material ‘HM’ in the gaps between the at least one connecting rod and the terminal channel.
 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of WO 2015/182818 to Choi et al.
Choi et al. discloses application and utilization of a void former having at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm. 
Therefore, to have provided the modified Do et al. void former with at least two arms extending radially outwardly from the spheroidal body, each arm having a connector formed integrally with the arm, thus allowing secure engagement with the reinforcing mesh, would have been obvious to one having ordinary skill in the art as taught by Choi et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2006009363 to Nishimura et al.
Nishimura et al. discloses formation of an indented crown in the void former so as to for example, mitigate vibration from the upper floor. Therefore, to have provided the void former of the modified Do et al. deck unit with an indented crown in the void former so as to for example, mitigate vibration from the upper floor, would have been obvious to one having ordinary skill in the art as taught by Nishimura et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Iwanaga et al.
Iwanaga et al. discloses each spheroidal void former comprises two body halves arranged in a bisected mirror-fashion. Therefore, to have provided the void former of the modified Do et al. deck unit with two body halves arranged in a bisected mirror-fashion so as to for example, allow for compact transport, would have been obvious to one having ordinary skill in the art as taught by Iwanaga et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Yonkers 2,970,388.
Yonkers teaches application and utilization of a ferrule 31, 66 with magnet 32, 65 to attach articles one to another. Therefore, to have provided the modified deck unit of Do et al. with a ferrule and magnet to attach the reinforcing mesh to the mold, thus allowing the desired securement and spacing of the mesh to the mold, would have been obvious to one having ordinary skill in the art as taught by Yonkers.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/184476 to Do et al. in view of Taguchi 6,065,263 and JP 2007009670 to Okuda et al. as applied to claims 1, 8 and 18 above, and further in view of JP 2005320714 to Gross 1,672,886.
Gross teaches application and utilization of a deck unit possessing at least one tapered sidewall comprising one or more grooves such that when two prefabricated deck units are positioned next to one another, a recess between the two deck units is formed, (Fig. 2). Therefore, to have provided the modified deck unit of Do et al. with thus allowing the desired securement between adjacent deck units, would have been obvious to one having ordinary skill in the art as taught by Yonkers.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. It is not seen how utilizing Okuda et al. to show or teach a void former “comprising a waist defining a radially extending interstitial gap” within a deck unit amounts to impermissible hindsight. Okuda et al. clearly teaches a void former “comprising a waist defining a radially extending interstitial gap” within a deck unit. As for Applicant’s argument to “function”, such argument appears directed to a desired purpose or intended performance. At any rate, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                               /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              










MS
May 02, 2022